Citation Nr: 0524162	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1967 to November 
1973, and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002, which denied service connection for PTSD, and 
granted service connection for diabetes mellitus; the veteran 
appeals the 20 percent evaluation assigned at that time.

For reasons expressed below, the issue of service connection 
for PTSD is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Since the effective date of service connection, diabetes 
mellitus has required insulin and restricted diet for 
control, but the veteran has not been prescribed or advised 
to regulate his activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his symptoms of diabetes mellitus 
warrant a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  It is rated 40 percent when requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is assigned when requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted where diabetes requires more than one daily 
injection of insulin, a restricted diet and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions which require at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength 
or complications that would be compensable if separately 
evaluated.  A note to this diagnostic code provides that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

Treatment records from G. Nunez, M.D., dated from March 1996 
to November 2002 reveal that in March 1996, the veteran was 
discovered to have diabetes mellitus, and he was hospitalized 
for treatment of diabetic ketoacidosis.  Following his 
discharge, the level of insulin was regulated over the next 
couple of months, and after that, his diabetes mellitus was 
controlled with insulin and restricted diet.  

On a VA examination in November 2001, the veteran reported 
occasional increased thirst.  He said he had a hypoglycemic 
episode one two times a month, described as being shaky and 
thirsty.  He followed a diet, and exercised.  Although he 
said he had occasional numbness and tingling in his feet, on 
examination, sensation was intact to monofilament in all 
extremities, and reflexes were 2+ and equal throughout.  The 
pertinent diagnosis was type II diabetes mellitus, insulin 
and oral agent controlled. 

Three days later, he was hospitalized in a private facility, 
with pulmonary symptoms, and the impression included acute 
bronchitis, severe hypoxemia, and rule out pulmonary embolus.  
Although diabetes mellitus was noted, his blood glucose was 
89 on admission and there is no indication that the diabetes 
mellitus required hospitalization.  

VA outpatient records show treatment in 2003 for diabetes 
mellitus.  In May 2003, he was noted to have started an 
exercise program.  Although an assessment from a November 
2003 examination included diabetic neuropathy, neurologic 
examination at that time was entirely normal, and neither VA 
nor private records show any findings of neuropathy.  

In May 2003, the veteran stated that diabetes mellitus 
affects his eyes, and that he was shortly to undergo an eye 
examination.  However, a VA diabetic eye examination in July 
2003 did not find diabetic retinopathy to be present.  An 
examination of the feet in November 2003 disclosed foot 
pulses, sensation, and visual examination to be normal.  

In correspondence dated in February 2003, May 2003, and April 
2004, Dr. Nunez wrote that the veteran had diabetes mellitus 
requiring insulin and a restricted diet.  However, such 
symptoms are contemplated by the 20 percent rating currently 
in effect.  Although he mentioned the presence of other 
disabilities, including chronic obstructive pulmonary disease 
and congestive heart failure, issues involving such 
disabilities are not currently before the Board.

Thus, the evidence discloses that the veteran's diabetes 
mellitus requires a restricted diet, and insulin, but his 
activities are not shown to be limited, and complications 
have not been shown.  Therefore, the Board finds that the 
veteran does not have regulation of activities (defined in 
the regulation as avoidance of strenuous occupational and 
recreational activities) due to his diabetes mellitus, which 
would be required for the assignment of a higher disability 
rating.  A May 2003 VA medical record shows that he had 
started an exercise program and there is no evidence of 
record showing that he has been prescribed or advised by a 
physician to limit his activities.  The number of injections 
required per day does not affect the rating assigned.  He has 
not had any episodes of ketoacidosis or hypoglycemia 
requiring hospitalization or treatment since the initial 
episode in 1996.  Further, there are no distinct periods of 
time, since the effective date of service connection, during 
which diabetes mellitus would warrant a higher rating than 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

In connection with the veteran's initial claim for service 
connection, he was provided a letter in October 2001, which 
satisfied the first three elements, i.e., informed him of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations in obtaining evidence.  VA is not 
required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, such as a higher 
rating, where the notice was provided in connection with the 
original claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 
Fed. Reg. 25180 (2004); see also Grantham v. Brown, 114 F .3d 
1156 (1997).  

Nevertheless, the RO sent the veteran a letter in November 
2003, specifically informing him of the evidence necessary to 
substantiate his claim for a higher rating for diabetes 
mellitus, and VA's respective obligations to provide such 
evidence and information, thus satisfying the first three 
elements.  Although not specifically requested to send any 
evidence in his possession that pertained to his appeal, the 
detailed information requests served to convey that 
information.  Hence, the Board finds that each of the four 
content requirements of a VCAA notice has been met, but that 
any errors in timing or content were not prejudicial to the 
veteran, and constitute harmless error.  See 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).   

The Board finds that all relevant evidence identified by the 
veteran has been obtained.  A VA examination was provided, 
and another is not needed.  In this regard, comprehensive 
outpatient treatment records have been obtained, and the 
rating criteria for diabetes mellitus consist of 
manifestations over time, rather than specific findings 
observable on examination.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  Although he was provided an 
examination in November 2001, since then, additional relevant 
evidence has been associated with the claims file.  This 
evidence contains conflicting conclusions as to whether or 
not the veteran has PTSD.  VA treatment records show a 
diagnosis of PTSD, but a report of psychological testing in 
October 2001 is ambiguous.  An evaluation conducted in 
connection with his claim for benefits with Social Security 
Administration (SSA) in October 2001 concluded that he did 
not have PTSD.  Moreover, subsequent to the November 2001 VA 
examination, a statement was received from USACRUR, verifying 
incidents that occurred while the veteran was in Vietnam and 
the Persian Gulf.  In view of these factors, the veteran 
should be provided a comprehensive psychiatric examination, 
to include psychological testing, to determine if he has PTSD 
due to service.  

Accordingly, the appeal is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  Psychological testing 
should be conducted, and the results made 
available to the examiner.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify the stressors upon 
which the diagnosis is based.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

2.  Thereafter, readjudicate the issue of 
service connection for PTSD.  The decision 
should include a specific determination 
whether the veteran was exposed to any 
stressor which forms the basis for a 
diagnosis of PTSD.  The decision should 
address any credibility questions raised 
by the record.

3.  If the decision is adverse to the 
veteran, furnish a supplemental statement 
of the case to the veteran and his 
representative.  After affording an 
opportunity to respond, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


